UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7435



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD O. SHELTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Charles H. Haden II, Chief
District Judge. (CR-91-377, CA-97-425-6)


Submitted:   December 30, 1997            Decided:   January 27, 1998


Before WIDENER, MURNAGHAN, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Michael Schad, Cincinnati, Ohio, for Appellant. Rebecca A.
Betts, United States Attorney, Michael Lee Keller, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-
ity and dismiss the appeal on the reasoning of the district court.

United States v. Shelton, Nos. CR-91-377; CA-97-425-6 (S.D.W. Va.
Sept. 29, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2